Citation Nr: 1141584	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a non-service-connected pension.

2.  Entitlement to a special monthly pension.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to April 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In an April 2005 substantive appeal, the appellant requested a hearing before the Board sitting at the RO.  The Veteran reported and the record showed that he has been incarcerated at a state correctional facility since 1984.   Board hearings may be held in Washington D.C. or in VA field offices having adequate resources.  38 C.F.R. § 20.704 (2011).  The purpose of a hearing is to receive argument and testimony in person from the appellant and witnesses, if any.  A hearing for a representative to appear alone for the purpose of presenting argument requires good cause.  38 C.F.R. § 20.700 (2011).  In correspondence in September 2007, the facility warden noted that the appellant could not be escorted outside the facility but could be made available at the facility in person or by telephone.  This hearing venue and method are not contemplated in the regulations, and no request for oral argument by the representative has been received.   

In April 2009, the Board remanded the claim for further development.  

The issues of service connection for schizophrenia, PTSD, diabetes mellitus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

FINDING OF FACT

The appellant is currently incarcerated in a state correctional facility following conviction of a felony and is serving a life term of confinement. 


CONCLUSIONS OF LAW

The criteria for payment of a non-service-connected pension have not been met.  
38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3, 3.666 (2011). 

The criteria for payment of a special monthly pension have not been met. 
38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3, 3.666 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, notice is not required because the issues involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004).

An improved pension is payable to veterans of a period of war because of non-service-connected disability or age.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case); is permanently and totally disabled from a non-service-connected disability not the result of the veteran's misconduct, or is 65 years of age or older; and meets certain net worth and annual income requirements.   Special monthly pension is payable if the veteran meets the same requirements with a need for aid and attendance by another person or is housebound.  38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3.  Pension payments may not be made to an individual who is incarcerated in a Federal, State, or local penal institution as a result of a conviction of a felony or misdemeanor, effective the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666. 

The appellant contends that he is the Veteran LW who is the subject of a Report of Separation from Active Duty (DD-214) for service in the U.S. Army from December 1973 to April 1975 with a Social Security/Service number shown in the heading of this decision and with a date of birth in October 1955.  In an affidavit enclosed in a November 2002 claim for disability compensation and pension, the appellant attested that (1) he was incarcerated in 1983 for a felony conviction with a life sentence, (2) upon arrest he identified himself with the alias DMT with a different Social Security number and date of birth in November 1955 in order to conceal a prior conviction, and (3) the state verified his identity as the Veteran LW using finger prints but continued to use the alias DMT on all documents.  

A state record dated in June 2000 showed that the appellant DMT, alias LW, was convicted of a felony and incarcerated with a life sentence in March 1984.  All subsequent evidence provided by the state identified the appellant as DMT with a Social Security number and date of birth different from that of the Veteran.  The appellant does not claim nor does the record show that he was granted parole.  

As discussed below, the evidence of record is insufficient to establish the appellant as the named Veteran.   Nevertheless, regardless of the appellant's contended status as a veteran, the Board concludes that the appellant is currently incarcerated greater than 60 days for a felony conviction.  Therefore, payment of a non-service-connected or special monthly pension to appellant under either identity is not warranted as a matter of law.   



ORDER

Payment of a non-service-connected improved pension is denied. 

Payment of a special monthly pension is denied.  


REMAND

In the August 2003 decision, the RO did not challenge the appellant's claim for status as Veteran LW.  However, as eligibility for service connection requires veteran status, this issue is properly before the Board. 

As noted above, the appellant provided an affidavit attesting to his identity as the Veteran.  The claims file also contains a December 2004 affidavit from an individual who attested that he knew "LW aka DMT" and was familiar with his disabilities.  

Service personnel and treatment records showed that the Veteran LW served in Korea.  He received an early administrative discharge because of apathy, defective attitude, and inability to expend effort constructively but not for medical reasons.  

The Veteran's Social Security/service number is as shown on the title page of this Board decision and remand.  The Veteran's date of birth was shown in the service records in October 1955.  The service documents contain the Veteran's home address and mother's name which was the same as the Veteran's last name.  

Following service, the Veteran applied for and was granted VA education benefits to attend colleges in his home state in 1975-76, 1978-79, and 1983.  In a January 1979 application, the Veteran listed the same home address but a next of kin with the last name of the appellant.  

From February to April 1980, appellant DMT was ordered by a state court judge to be evaluated as an inpatient at a private hospital.  The attending physician diagnosed mild mental retardation with sociopathic components and anti-social personality disorder.  The hospital listed the appellant's next of kin and address the same as in the Veteran's January 1979 VA education claim.  This correlation suggests that the appellant and Veteran may be the same person, but also suggests that the appellant resided with the Veteran and may be familiar with the Veteran's identity information and military service.   

All documents of record from the state department of corrections identify the appellant as DMT with a different Social Security number and date of birth in November 1955.   

In a May 2010 record of telephone contact and subsequent electronic messages, a VA RO employee noted that he received a telephone call from a person who claimed to be the Veteran and who correctly answered all protocol questions.  The caller reported that his cousin DT was using his name and Social Security number.  The caller provided an address and telephone number.  The RO privacy officer reviewed the report but determined from the record that the appellant and Veteran were the same person.  There was no follow-up with the caller. 

The Board concludes that there is inconclusive evidence to show that the appellant and the Veteran are the same person and that the appellant has veteran status.  The only evidence to support the appellant's identity is his own affidavit.  The Board concludes that this affidavit lacks credibility because the appellant admitted the improper use of another person's identity.   In a June 2009 letter, the appellant acknowledged that he used both names with two different Social Security numbers and dates of birth to conceal a prior conviction.  It is not clear whether the misuse occurred at the time of arrest or at the time of the claim for VA benefits.  Although the appellant contends that the state confirmed his identity as the Veteran using fingerprints, it is inconsistent with the state's continued identification of the appellant only by an admittedly false name, number, and date of birth.  The Board concludes that further investigation using state department of corrections objective evidence and Social Security Administration data such as addresses and work history is necessary to decide the issue of veteran status.  

In an April 2010 remand, the Board directed additional requests for records of treatment of the appellant by state department of corrections medical providers.  In response to requests by the Appeals Management Center, the state provided records of two physical examinations in December 2008 and May 2009.  In a June 2009 VA telephone psychiatric examination, the Veteran reported that he was prescribed psychotropic medication by a prison psychiatrist and participated in counseling and mental health workshops.  As this treatment, if provided, is highly relevant to two claims on appeal, the Board concludes that additional requests to the medical clinic at the appellant's current correctional facility for records of psychiatric care is necessary to decide the mental health disability claims.  

In May 2009, the RO provided Veteran's Service Organization information and the appropriate power of attorney form.  In June 2009, the appellant returned the form designating the current representative.  However, the representative has never provided argument or correspondence in support of the appellant's claim.  It is not clear whether the appellant communicated with the representative, nor is it clear whether the representative accepted representation or requested copies of the claims file.   VA is not required to stimulate communications between an appellant and his representative.  In view of the appellant's incarcerated status, the Board advises the appellant that he must communicate with his representative, or choose another, to assist in development of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the headquarters of the state department of corrections any information and evidence used to establish the true identity of the appellant at any time since his trial, conviction, and incarceration.  Advise the department of the appellant's contended identity that was allegedly confirmed by fingerprint analysis by the state and request that an identity investigation be performed if not already accomplished.    Associate any response with the claims file.  

2.  Request from the Social Security Administration address, work history, and any other identity information associated with the appellant's and the Veteran's names, respective Social Security numbers, and dates of birth.  Request any additional information available to confirm or deny that the two identities belong to the same person.  Associate any response received with the claims file.  

3.  Contact the individual claiming to be the Veteran who called VA in March 2010 at the address and telephone number shown on the report of contact.  Request that the individual provide additional information in writing to confirm his allegation that he and the appellant are related and that the appellant is not the Veteran.  Associate any evidence received with the claims file.  

4.  Then, if and only if the record shows that it is at least as likely as not that the appellant DMT has veteran status and is the same person as LW, request from the medical facility at the appellant's current correctional institution all records of psychiatric care starting in March 1984.  Associate any records received with the claims file. 

5.   Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claims for service connection for schizophrenia, PTSD, hypertension, and diabetes mellitus.   If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including communicating with his representative, is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


